Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This is a Final Action with respect to a communication received on January 11, 2022 relating to U.S. Patent Application No. 16/796,003, filed February 20, 2020 which is a Continuation of U.S. Patent Application No. 15/975,441, filed May 9, 2018, now U.S. Patent No. 10,607,229. Claims 21, 23, 24, 31, 33, 34 and 40 have been amended.  Claims 21 - 40 are pending and have been examined.


   Response to Arguments

Applicant's remarks filed on January 11, 2022 have been fully considered.
With respect to the Double Patenting rejection, Applicant’s request to hold the rejection in abeyance until there is allowable subject matter is noted. The Double Patenting rejection of Claims 21 – 40 is maintained. 
With respect to the Section 101 rejection, Applicant asserts that the amended claims integrate the abstract idea into a practical application in that they recite a mechanism for managing a cash advance service associated with a payment account of a user that uses a geographical area of where a cash transaction is initiated to determine whether to approve or decline the transaction. (Remarks, pp. 7 – 8). Examiner See Section 101 rejection below). The Section 101 rejection is maintained. 

Double Patenting Rejection

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of U.S. Patent No. 10,607,229. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims teach systems and methods for managing a cash advance service associated with the payment account of a user.  


Claim Rejections - 35 U.S.C. § 101

          35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claims 21 - 40 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 21 - 30 are directed to system. Claims 31 - 39 are directed to method. Claim 40 is directed to a non-transitory computer-readable medium storing instructions executable by a processor. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea
Claim 1 recites a system for managing a cash advance service associated with a payment account of a user, the system comprising: one or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: setting a cash advance service to a default setting of disabled; receiving, through an application interface of a user device, a request to enable the cash advance service; in response to the request to enable the cash advance service, associating a transaction rule with the payment account, the transaction rule defining a geographical area within which approval of a cash advance transaction is permitted, receiving a cash advance transaction authorization request associated with the payment account from a computing device; determining, responsive to the cash advance transaction authorization request, whether the cash advance transaction is initiated within the geographical area within which approval of the cash advance transaction is permitted; approving the cash advance transaction authorization request, in response to the cash advance transaction being initiated within the geographical area; declining the cash advance transaction authorization request in response to the cash advance transaction being initiated outside the geographical area; transmitting the determination to the computing device. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites instructing how to manage cash advances which amounts to fundamental economic practices and commercial interactions and falls under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 31 and 40 contain similar elements and are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system for managing a cash advance service associated with a payment account of a user, the system comprising: one or more memory devices storing instructions; and one or more processors configured to execute the instructions to perform operations comprising: setting a cash advance service to a default setting of disabled; receiving, through an application interface of a user device, a request to enable the cash advance service; in response to the request to enable the cash advance service, associating a transaction rule with the payment account, the transaction rule defining a geographical area within which approval of a cash advance transaction is permitted, receiving a cash advance transaction authorization request associated with the payment account from a computing device; determining, responsive to the cash advance transaction authorization request, whether the cash advance transaction is initiated within the geographical area within which approval of the cash advance transaction is permitted; approving the cash advance transaction authorization request, in response to the cash advance transaction being initiated within the geographical area; declining the cash advance transaction authorization request, in response to the cash advance transaction being initiated outside the geographical area; Attorney Docket No. 05793.3703-01000 transmitting the determination to the computing device. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. Based on the aforementioned and the reasons given in the discussion of Step 2A, Prong 2 above, the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 22 and 32 (reverting the cash advance service to the default setting), Claims 23 and 33 (the condition specifies a window of time and the condition is met when the cash advance transaction authorization request is received within the window of time) Claims 24 and 34 (receiving, from the user device, a request to disable the cash advance service prior to an expiration of the window of time; and in response to the request to disable the cash advance service, modifying the transaction rule such that the condition is not applied for a subsequent cash advance transaction authorization request), Claims 25 and 35 (setting, in response to the request to enable the cash advance service, a timer associated with a duration of the window of time), Claims 26 and 36 (providing, to the user device, data indicative of the duration of the window of time, the data being synchronized with the timer), Claims 27 and 37 (the window of time is a predetermined duration specified in at least one of minutes or hours), Claims 28 and 38 (providing, to the computing device, instructions for displaying information representing a remaining time in which the cash advance service is enabled, the remaining time being based on the window of time),  Claims 29 and 39 (disabling the cash advance service after the window of time expires) and Claim 30 (providing, to the user device, instructions for displaying an indication of whether the cash advance service is enabled or disabled) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 21 - 40 are not patent eligible. 

               Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/10/2022